                                                                                                                         Case 1:19-cv-00086-JTN-ESC ECF No. 1-1 filed 02/05/19 PageID.5 Page 1 of 1



                                                                                                                                                 UNITED STATES DISTRICT COURT
                                                                                                                                             IN THE WESTERN DISTRICT OF MICHIGAN
                                                                                                                                                      SOUTHERN DIVISION

                                                                                                                       JOHN RICHARD O’CONNELL and
                                                                                                                       SUZANNE O’CONNELL,

                                                                                                                                     Plaintiffs,                    Civil Action No.

                                                                                                                       vs.                                          Honorable

                                                                                                                       HOWMEDICA OSTEONICS CORP,
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY2723 SOUTH STATE STREET, SUITE 400ANN ARBOR, MICHIGAN 48104




                                                                                                                                     Defendant.


                                                                                                                       David B. Carter, Jr. (P54862)                Jill M. Wheaton (P49921)
                                                                                                                       Attorney for Plaintiffs                      Alison L. Carruthers (P77745)
                                                                                                                       P.O. Box 54                                  DYKEMA GOSSETT PLLC
                                                                                                                       Charlotte, MI 48813                          Attorneys for Defendants
                                                                                                                       (517) 618-5146                               2723 South State Street, Suite 400
                                                                                                                                                                    Ann Arbor, MI 48104
                                                                                                                                                                    (734) 214-7660


                                                                                                                                                       INDEX OF EXHIBITS

                                                                                                                       Exhibit A:    Summons & Original Complaint

                                                                                                                       Exhibit B:    First Amended Complaint
